Citation Nr: 0938624	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  04-01 235	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for obesity as 
secondary to service-connected pes planus.

2.  Entitlement to service connection for gastric ulcers, to 
include as secondary to herbicide exposure.

3.  Entitlement to service connection for fatigue/chills, to 
include as secondary to herbicide exposure.

4.  Entitlement to service connection for onychomycosis, 
claimed as brittle nails, to include as secondary to 
herbicide exposure.

5.  Entitlement to service connection for twitching and 
suspension of breath while sleeping, to include as secondary 
to herbicide exposure.

6.  Entitlement to service connection for soft tissue sarcoma 
of the right ankle, to include as secondary to herbicide 
exposure.

7.  Entitlement to service connection for lupus, to include 
as secondary to herbicide exposure.

8.  Entitlement to an increased rating for bilateral pes 
planus, currently rated as 30 percent disabling.

9.  Entitlement to a higher initial rating for diabetes 
mellitus with erectile dysfunction, currently rated as 20 
percent disabling.

10.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.

11.  Entitlement to a higher initial rating for chronic left 
knee strain, currently rated as 10 percent disabling.

12.  Entitlement to a higher initial rating for residuals of 
a ganglion cyst of the right wrist, currently rated as 10 
percent disabling.

13.  Entitlement to a compensable rating for a ganglion cyst 
of the left wrist.

14.  Entitlement to a compensable rating for a ganglion cyst 
of the right ankle.

15.  Entitlement to special monthly compensation based upon 
loss of use of a creative organ.

16.  Entitlement to an effective date prior to December 4, 
1997, for the grant of service connection for chronic right 
knee strain.

17.  Entitlement to an effective date prior to December 4, 
1997, for the grant of service connection for chronic left 
knee strain.

18.  Entitlement to an effective date prior to April 28, 
2000, for the grant of service connection for diabetes 
mellitus with erectile dysfunction.

19.  Entitlement to an effective date prior to April 28, 
2000, for the grant of service connection for diabetic 
retinopathy.

20.  Entitlement to an effective date prior to February 26, 
2001, for the grant of an increased disability rating for 
bilateral pes planus.

21.  Entitlement to an effective date prior to February 26, 
2001, for the grant of a compensable disability rating for a 
ganglion cyst scar of the right wrist.


REPRESENTATION

Appellant represented by:	John F. Cameron, Esq.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty for more than 11 years, to 
include from April 1970 to January 1972 and from March 1979 
to October 1985.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions rendered by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In July 2006 the Board issued a decision that totally or 
partially denied the 21 claims identified on the title page.  
The Board's action remanded 14 other claims to the for 
further development.

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), which 
issued an Order in October 2008 vacating the Board's decision 
and dismissing the appeal for lack of jurisdiction under 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

The 14 issues remanded by the Board in July 2006 have been 
withdrawn from the appeal.  


FINDING OF FACT

On November 18, 2008, the Board was notified by the Court 
that the Veteran had died in May 2008.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho, 7 Vet. App. 42, 47.  This appeal on 
the merits has become moot by virtue of the death of the 
appellant and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2009).  


ORDER

The appeal is dismissed.




		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


